Citation Nr: 0844371	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  97-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a nervous condition 
to include post-traumatic stress disorder. 

2. What evaluation is warranted for dermatitis of the face 
from November 1, 1995?

3. What evaluation is warranted for an abdominal aortic 
calcification from November 1, 1995?

4. What evaluation is warranted for an esophageal reflux and 
possible hiatal hernia from November 1, 1995?

5. What evaluation is warranted for chondromalacia of the 
right knee from November 1, 1995 to February 20, 1997?

6. What evaluation is warranted for chondromalacia of the 
right knee from February 21, 1997?

7. What evaluation is warranted for left knee chondromalacia 
with ligamentous instability from November 1, 1995?

8. What evaluation is warranted for left knee chondromalacia 
with degenerative changes and painful motion from November 1, 
1995?

9.  Entitlement to an initial rating higher than 10 percent 
for tinnitus. 

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1972, and again from September 1980 to October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for, among other conditions, dermatitis of the 
face, an abdominal aortic calcification, an esophageal 
reflux, bilateral knee disabilities, and tinnitus. In 
addition to appealing the denial of service-connection 
benefits, the veteran appealed the assignment of initial 
disability evaluations, asserting that higher ratings were 
warranted.

In a January 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition to include post-traumatic stress disorder 
on the merits. The veteran continued his appeal of that 
issue.

This matter also comes before the Board on appeal from a 
January 2003 rating decision which denied entitlement to a 
total disability rating based on individual unemployability.  

The veteran has a combined 100 percent disability rating.  He 
additionally is in receipt of special monthly compensation 
benefits.

The issue of entitlement to service connection for a nervous 
condition to include post traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Since November 1, 1995, the veteran's dermatitis of the 
face has not been manifested by more than slight exfoliation, 
exudation or itching; it affects less than 5 percent of his 
entire body; it affects less than 5 percent of exposed areas; 
and no more than topical therapy has been required.

2.  Since November 1, 1995, the veteran's abdominal aortic 
calcification has been asymptomatic and not productive of 
claudication on walking more than 100 yards, and diminished 
peripheral pulses.

3. Since November 1, 1995, the veteran's gastroesophageal 
reflux with hiatal hernia has not been manifested by 
persistent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.

4.  Between November 1, 1995 to February 20, 1997, right knee 
chondromalacia was not manifested by evidence of slight 
recurrent subluxation or lateral instability, flexion limited 
to 45 degrees, or extension limited to 10 degrees, even 
taking into account his complaints of pain.

5.  Since February 21, 1997, right knee chondromalacia has 
not been manifested by evidence of more than slight recurrent 
subluxation or lateral instability, flexion limited to 30 
degrees; or extension limited to 15 degrees, even taking into 
account his complaints of pain.

6.  Since November 1, 1995, left knee chondromalacia with 
ligamentous instability; has not been manifested by evidence 
of more than slight recurrent subluxation or lateral 
instability..

7.  Since November 1, 1995, left knee chondromalacia with 
degenerative changes and painful motion has not been 
manifested by evidence of flexion limited to 30 degrees; or 
extension limited to 15 degrees, taking into account his 
complaints of pain.

8. The veteran's tinnitus is assigned a 10 percent rating, 
the maximum schedular rating authorized under Diagnostic Code 
6260.

9.  In June 2006, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his claim of entitlement a 
total disability rating for compensation based on individual 
unemployability.


CONCLUSIONS OF LAW

1. Since November 1, 1995, the criteria for a compensable 
disability evaluation for dermatitis of the face have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2001) (2008).

2. Since November 1, 1995, the criteria for a compensable 
evaluation for abdominal aortic calcification have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Code 7114 (2008).

3. Since November 1, 1995, the criteria for the assignment of 
a rating in excess of 10 percent for esophageal reflux, with 
hiatal hernia, have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2008).

4. Between November 1, 1995 to February 20, 1997, the 
criteria for a compensable disability rating for right knee 
chondromalacia were not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5257, 5260, 5261 (2008).

5. Since February 21, 1997, the criteria for a disability 
rating in excess of 10 percent for right knee chondromalacia 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5024, 5257, 5260, 5261.

6. Since November 1, 1995, the criteria for a disability 
rating in excess of 10 percent for left knee chondromalacia 
with ligamentous instability have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257.

7. Since November 1, 1995, the criteria for a disability 
rating in excess of 10 percent for left knee chondromalacia 
with degenerative changes and painful motion have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

8. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

9.  The criteria for withdrawal of the Substantive Appeal for 
a total disability rating for compensation based on 
individual unemployability by the appellant have been met. 38 
U.S.C.A. § 7105(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, initial ratings, and effective dates 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with all of the instant disorders.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

The analysis in the following decisions is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the veteran's 
claims on the basis of the distinct time periods shown by the 
evidence.

I.  Entitlement to a compensable evaluation for dermatitis of 
the face.

Historically, the June 1996 rating decision granted service 
connection for dermatitis of the face, and assigned a 
noncompensable rating under Diagnostic Code 7806.  The 
disorder affected the veteran's face, neck and shoulder area.  

At a March 1996 VA dermatitis examination the veteran 
reported a history of a  chronic rash on the face which waxed 
and waned in severity. Sometimes spreading out and affecting 
most of the right side of face and chin.  Examination 
revealed a roseacea like rash on the upper lip at the corner 
of the nose on the right.  It did not affect the left side of 
the face, although it did go to the left side of the chin.  

At a January 2001 VA skin examination the veteran reported a 
history of pruritic burning eruptions on the face, shoulders, 
and upper back.  This was treated with hydrocortisone which 
eventually resolved the lesion.  These eruptions had 
sporadically reoccurred since.  Examination of face and scalp 
revealed no lesions of concern.  The neck, shoulders, and 
back revealed some erythematous, welted, excoriated areas 
consistent with a scratch. There were no other lesions of 
note.  The examiner opined that it was likely that the 
patient had some type of dermatitis such as seborrheic 
dermatitis that was no longer present. 

At a December 2004 VA examinations, the veteran reported no 
current treatment.  Examination revealed no evidence of 
eruptions, rash, excoriations, or lesions of any type in any 
areas examined including the head, hairline, top of 
shoulders, and eyebrows.  There was no abnormality in the 
hair of the veteran's mustache.  The diagnosis was 
intermittent rash with no rash found during examination. 

At a June 2008 VA examinations, the examiner noted the skin 
was perfectly clear with no present skin disorder.   

Analysis

Regulations for the evaluation of skin disabilities were 
revised during the pendency of this appeal, effective on 
August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002). 
According to the regulation in effect prior to August 30, 
2002, the disorder was evaluated as analogous to eczema under 
Diagnostic Code 7806.  38 C.F.R. § 4.20.  The timing of this 
change requires the Board to first consider the claim under 
the old regulations for any period prior to and after the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the new regulations and consider whether an increased 
rating is warranted under the new criteria.

The prior criteria provided that for a disorder with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent disability rating was 
assigned.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable disability rating was warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

The revised rating criteria for dermatitis or eczema provides 
that in order to receive a 10 percent rating the evidence 
must show that at least 5 percent, but less than 20 of the 
entire body, or at least 5 percent but less than 20 percent 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during a twelve month period. A noncompensable rating 
is warranted when the evidence shows that less than 5 percent 
of the entire body, or less than 5 percent of exposed areas 
are affected, and, no more than topical therapy required 
during the past twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  

The March 1996 VA examination shows that any skin rash was 
not very prominent; and a January 2001 VA examiner noted that 
there was no rash present.  These examinations did not reveal 
evidence of exfoliation, exudation or evidence of chronic 
itching prior to August 2002.  Subsequent to the revision of 
the skin rating criteria, the December 2004 and June 2008 VA 
examinations found no evidence of any skin disorder. 

Hence, the evidence of record fails to reveal any evidence 
that pathology caused by the veteran's skin disorder includes 
exfoliation, exudation or itching, on a nonexposed surface or 
small area.  The evidence also fails to reveal that the skin 
disorder has ever affected 5 percent of the entire body or 5 
percent of exposed areas. There is no evidence that the 
disorders have ever required systemic therapy.  Finally, the 
evidence of record does not show any functional impairment 
due to the skin disorder. Therefore, a compensable rating is 
not warranted.
 



II.  Entitlement to a compensable evaluation for abdominal 
aortic calcification.

The veteran's abdominal aortic calcification is rated under 
Diagnostic Code 7114 for arteriosclerosis obliterans, which 
provides that claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less warrant a 20 percent rating. 38 C.F.R. § 4.104, 
Diagnostic Code 7114.

NOTE (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure. The normal index is 1.0 or greater. 

NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. 

NOTE (3): These evaluations are for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under 38 C.F.R. §  
4.25) using the bilateral factor (§ 4.26), if applicable. Id.

A March 1996 VA examination revealed arterial hypertension, 
but no active cardiopulmonary disease.  A radiology report 
noted abdominal aortic calcification.  

By rating action in June 1996 service connection was granted 
for abdominal aortic calcification, and a noncompensable 
rating was assigned by analogy to 38 C.F.R. § 4.104, 
Diagnostic Code 7114.  38 C.F.R. § 4.20 (2008).

At a January 2001 VA examinations, the examiner noted that 
abdominal aortic calcification was asymptomatic.  The 
examination was considered normal.

At a December 2004 VA examinations, the veteran reported 
cramps in his legs with exercise.  He could climb two flights 
of steps but had shortness of breadth with any kind of 
exercise.  He had never been told that he had poor 
circulation.  The examiner noted that he was unable to feel 
the aorta via abdominal palpation. The veteran had brisk 
femoral pulses, palpable dorsalis pedis and posterior tibial 
pulses. There was no pedal edema, or skin changes over the 
feet. The diagnosis was an abdominal aortic calcification 
with some leg cramping but with palpable pedal pulses.  

At a June 2008 VA examination no symptoms from the abdominal 
aortic calcification were noted.  The veteran reported some 
lateral leg pain with walking, but not so much in the calves.  
The examiner noted that what the veteran described did not 
sound like typical claudition.  He was not being treated and 
had not undergone surgery.  The condition did not affect his 
work or other activities.  Examination revealed no palpable 
mass in the abdomen; or, bruit over the abdomen aorta, iliac 
arteries, or femoral arteries.  There was good palpable 
femoral pulse, and good strong dorsalis pedis and posterior 
tibial pulses. Blood pressure was 170/82 in the right leg and 
180//108 in the left leg.  The veteran did not appear to have 
any vascular insufficiency of the lower extremity.  The 
examiner opined that while he had abdominal aortic 
calcification it did not appear to be hemodynamically 
significant.

After a review of the record, the Board finds that the 
veteran's abdominal aortic calcification does not meet the 
criteria for a compensable disability rating under Diagnostic 
Code 7114. Although the veteran in December 2004 and June 
2008 reported some leg pain with walking, he did not have as 
much pain in the calves.  At no time has the veteran 
objectively demonstrated claudication on walking or 
diminished peripheral pulses.  Indeed, at the June 2008 
examination, the examiner noted that the veteran's symptoms 
were not typical of claudition and the abdominal aortic 
calcification did not appear to be hemodynamically 
significant. 

Accordingly, a compensable rating for an abdominal aortic 
calcification is not warranted.



III. Entitlement to an increased rating for an esophageal 
reflux, with hiatal hernia, currently rated as 10 percent 
disabling.

At a March 1996 VA examination, the veteran reported a 
history of heartburn and substernal pain due to esophageal 
hiatal hernia for which he had taken medication in the past.  
Physical examination revealed a normal digestive system.  A 
pertinent diagnosis was not made,

At a March 1997 personal hearing the veteran testified that 
he had pain in his chest and through his right shoulder and 
an occasional burning sensation.  He had to eat a bland diet 
because otherwise he would occasionally throw up.  He took 
Prilosec which helped prevent vomiting and regurgitating of 
his food.  He described a loss of appetite several times a 
week.

By an April 1997 rating action, the RO increased the rating 
for esophageal reflux with possible hiatal hernia to 10 
percent from November 1, 1995, based on the veteran's 
testimony.

At a January 2001 VA examination, the medical records were 
reviewed. The veteran reported years of some degree of 
symptoms of easy fullness with or without some reflux acid 
feelings giving discomfort to the upper abdomen occasionally 
and to the chest and into the mouth. He had no significant 
indigestion.  His has had no weight loss.  There was no 
history of anemia, hematemesis, melena or vomiting.  He was 
presently mildly symptomatic.  His nutrition was adequate. 
The diagnosis was hiatal hernia with gastroesophageal reflux, 
mildly symptomatic.

At a December 2004 VA examination, the veteran reported 
hiatal hernia symptoms since 1969.  He has some chest pain 
several times a week.  These included periodic chest pain, 
which makes him think he is having a heart attack.  He 
reported heartburn at night which woke him up, and the use of 
water and Pepto Bismol for relief.  He reported some vomiting 
with dry retching in the morning.  He has not had anemia, 
hematemesis or melena. The examiner noted that there was not 
a significant amount of reflux save for a history of morning 
vomiting.  He had no problem with dysphagia.  His weight has 
gone down in the past year and a half due to dieting.  
Examination revealed a normal abdomen which was soft and non 
tender, bowel sounds were normal.  The diagnosis was hiatal 
hernia with gastroesophageal reflux.  The examiner opined 
that the disorder did not interfere with employability.

At a June 2008 VA examination, the veteran reported mild 
dysphagia with a small amount of discomfort in the upper 
substernal area when he eats certain foods.  He reported 
drinking increased fluids to relieve it.  Food did not cause 
discomfort, but he described having some heartburn.  He has 
had no hematemesis or melena. He reported some reflux at 
times, nocturnal reflux, and heartburn 3 to 4 times a month. 
He usually drank milk for relief.  He has no nausea or 
vomiting.  He is medicated with one Omeprazole tablet daily.  
He has had no surgery or hospitalization.  Examination 
revealed a normal abdomen which was soft and non tender. The 
diagnosis was gastroesophageal reflux, uncomplicated.

Analysis

As stated above, the RO has assigned a 10 percent disability 
evaluation under Diagnostic Code 7346 for a gastroesophageal 
reflux, with hiatal hernia, effective from November 1, 1995. 

Under Diagnostic Code 7346, a 30 percent evaluation is 
assignable for persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health. A 10 percent evaluation is assignable for a hiatal 
hernia "with two or more of the symptoms for the 30 percent 
evaluation of less severity." 38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Applying the criteria of Diagnostic Code 7346 to the facts of 
this case, the veteran's disability has not been clinically 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health at any time during the 
rating period.  Examiners have consistently reported mild 
periodic symptoms, but his abdomen has been normal at each 
examination.  The veteran has reported symptoms of occasional 
chest pain with radiation to the right shoulder and arm.  In 
addition, the veteran also noted that he had occasional 
dysphagia with liquids but not with solid food.  Furthermore, 
while he reported heartburn when he missed his medication, he 
also indicated that as long as he took his medication, he did 
not have problems with his gastroesophageal reflux disease or 
hiatal hernia.  The veteran has consistently denied any 
anemia, hematemesis, or melena.  In addition, at the December 
2004 VA examination, the examiner stated that the disorder 
did not interfere with the veteran's employability.  Finally 
at the June 2008, his disorder was described as 
gastroesophageal reflux disease, uncomplicated.  Thus, the 
weight of the evidence does not show that the veteran's 
symptoms are productive of a "considerable" impairment of 
health.  Accordingly, in light of the above, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for 
gastroesophageal reflux, with hiatal hernia.

IV.  Entitlement to ratings higher than 10 percent for 
chondromalacia of the right and left patellae; and for 
degenerative changes of the left knee. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

Diagnostic Code 5024 requires that tenosynovitis be rated on 
the basis of limitation of motion as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under, 
traumatic arthritis substantiated by X-ray findings, will be 
rated as degenerative arthritis. Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved, which in this case is the knee.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (Diagnostic Code 5260) and for limitation of knee 
extension (Diagnostic Code 5261) without violation of the 
rule against pyramiding, at 38 C.F.R. § 4.14, regardless of 
whether the limited motions are from the same or different 
causes.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
rating may be assigned where the resulting disability is 
slight. A 20 percent evaluation will be assigned for moderate 
disability, and 30 percent for severe disability. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Diagnostic Code 5259 pertains to cartilage, semilunar, 
removal of, symptomatic and warrants a maximum 10 percent 
evaluation.

Diagnostic Code 5260 pertains to limitation of flexion of the 
knee. This code provides that flexion limited to 30 degrees 
warrants a 20 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension of 
the knee. This code provides that extension limited to 15 
degrees warrants a 20 percent evaluation; and, extension 
limited to 10 degrees warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula. This code provides a 20 percent evaluation for 
moderate disability; and slight knee or ankle disability 
warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Background

At the March 1996 VA joints examination the veteran reported 
that his knees were at times painful and they swelled and 
dislocated at times, left more than the right knee. They had 
been diagnosed as chondromalacia.  Examination of the knees 
was unremarkable.  Radiology reports were negative for the 
knees.  The diagnosis was a history of bilateral 
chondromalacia.

At a February 1997 VA examination, the veteran reported that 
both knees tended to pop and crack particularly going up 
stairs.  On examination both knees hyperextended 10 degrees.  
The left knee had a medial flexion with lateral collateral 
ligament injury sufficient to give a 10 degree medial flexion 
of the left knee. Movement of the patella on the femur 
bilaterally produced pain, left worse than right.  Flexion of 
the right knee was to 130 degrees, and the left knee was to 
125 degrees.  There was no swelling, or deformity noted.  
There were loose ligaments of the patella bilaterally and 
there seemed to be marked instability of the left knee joint. 
Posture, appearance, function, and gait were normal. The 
diagnoses were chondromalacia right knee; and chondromalacia 
left knee with lateral collateral ligament instability with 
hyperextension both knees.  Radiology reports revealed no 
evidence of fractures or focal degenerative changes of either 
knee.

At a January 2001 VA examination, the veteran's knees were 
symmetrical. The right knee was not tender; there was no 
excess crepitation.  The veteran could extend from zero to 
130 degrees and lock the knee. It was stable to stress and he 
had powerful quadriceps. The left knee was quite tender over 
the medial plica. There was no crepitation and he had slight 
tenderness on pressing the patella.  The knee moved smoothly 
from zero to 130 degrees.  However locking and extension were 
painful.  There was no swelling or increased heat. The 
diagnoses were chondromalacia right knee with symptoms of 
pain, otherwise normal exam; and chondromalacia left knee 
with tender and painful motion.

At a December 2004 VA examinations, the knees were normal in 
appearance.  There was no redness, swelling, or tenderness 
noted.  Extension was to 0 degrees bilaterally, and flexion 
was to 130 degrees. There was no abnormal valgus stress, but 
minimal discomfort with pressure to the right knee but not 
the left knee.  There was no Drawer or McMurray signs.  There 
was minimal crepitus in the joints, particularly in the last 
final 10 degrees of flexion and initial 10 degrees of 
extension. There was no change in the range of motion with 
repetition.  The diagnoses was bilateral chondromalacia 
patella with degenerative joint change in the left knee with 
residuals.  The veteran was able to do sedentary work.

At a June 2008 VA examinations, the knees were normal in 
appearance.  Range of motion was extension to 0 degrees 
bilaterally; flexion was to 124 degrees left without pain, 
and to 134 degrees on the right.  There was pain on motion in 
the left knee with medial and lateral pressure.  There was no 
Drawer or McMurray signs.  There was no pain on motion of the 
right knee with only minimal discomfort.  The diagnoses was 
bilateral chondromalacia patella with degenerative joint 
change in the left knee.

Analysis

By rating action in June 1996 the RO granted service 
connection for right knee and left chondromalacia under 
diagnostic code 5257. Noncompensable evaluations were 
assigned from November 1, 1995. By rating action in April 
1997, the RO increased the noncompensable evaluation for left 
knee chondromalacia, and assigned a 10 percent evaluation 
from November 1, 1995. By rating action in August 2001, the 
RO recharacterized the left knee disorder and split it into 
two separate disorders, assigning separate 10 percent 
evaluation for degenerative arthritis and instability from 
November 1, 1995 under diagnostic codes 5010 and 5257. These 
disorders were described as left knee chondromalacia with 
ligamentous instability; and, left knee chondromalacia with 
degenerative changes and painful motion. Finally, the RO 
increased the noncompensable evaluation for right knee 
chondromalacia, and assigned a 10 percent evaluation from 
February 21, 1997, the date of a VA examination. The rating 
criteria for the right knee chondromalacia was changed from 
diagnostic code 5257 to 5099-5024

After a full review of the record, the Board concludes that 
ratings in excess of 10 percent are not warranted for 
ligamentous instability affecting either extremity, or for 
degenerative changes and painful motion of the left knee at 
any time from November 1, 1995.  Likewise, a compensable 
rating is not warranted for right knee chondromalacia from 
November 1, 1995 to February 20, 1997; nor is a ratings in 
excess of 10 percent warranted from February 21, 1997.

None of the VA examinations revealed a compensable limitation 
of flexion or extension of either knee.  As such neither knee 
warrants a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Regarding the left knee there was evidence of tenderness and 
some pain, as well as radiological evidence of traumatic 
injury to the left knee beginning with the March 1996 VA 
examination. The February 1997 VA examiner noted left knee 
medial flexion with lateral collateral ligament injury 
sufficient to give a 10 degree medial flexion of the left 
knee; and instability of the left knee joint. These findings 
warrant separate 10 percent ratings for degenerative changes 
of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5010; and, under Diagnostic Code 5257 for slight lateral 
instability from November 1, 1995.

Regarding the right knee there is no basis to award a 
compensable evaluation from November 1, 1995.  As noted there 
was no compensable limitation of motion noted at any VA 
examination.  Likewise there is no radiological evidence of 
degenerative changes of the right knee noted.  

The RO in August 2001 recharacterized the right knee to rate 
it under diagnostic code 5099-5024 analogously to 
tenosynovitis, and assigned a 10 percent evaluation from 
February 21, 1997.  However the basis for this compensable 
rating determination is unclear.  

Without further discussing the propriety of the RO's 
decision, the Board finds that a rating in excess of the 
currently assigned 10 percent evaluation from February 21, 
1997 is not warranted under any available diagnostic 
criteria.  The right knee has exhibited a full range of 
motion, without ankylosis, limitation of motion, tibia and 
fibula impairment or more than slight knee impairment. 

Therefore, the veteran's claims for increased evaluations for 
the knee disorders, to include ratings in excess of 10 
percent for left knee chondromalacia with ligamentous 
instability, and left knee chondromalacia with degenerative 
changes and painful motion from November 1, 1995; and, right 
knee chondromalacia from February 21, 1997; and, a 
compensable rating for right knee chondromalacia from 
November 1, 1995 to February 20, 1997, must be denied. 

V. Entitlement to a rating in excess of 10 percent for 
Tinnitus

The RO granted the veteran service connection and assigned a 
noncompensable evaluation for tinnitus by rating decision 
dated in June 1996.  Subsequently by hearing officer decision 
in August 2001 the evaluation was increased to 10 percent.  
The veteran's essential contention is that he is entitled to 
a higher evaluation for tinnitus.

The veteran's tinnitus has been assigned the maximum 
schedular rating available.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  There is no legal basis upon which to award a 
higher schedular evaluations for tinnitus.  Thus, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).
 
VI. Total Disability Rating

In April 1998 the veteran filed a claim for individual 
unemployability.  In June 2006 correspondence the veteran has 
stated that he did not wish to continue his appeal for "non-
employability."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204.  The appellant has withdrawn 
the appeal as to his claim of entitlement to a total 
disability rating for compensation based on individual 
unemployability.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

A compensable evaluation for dermatitis of the face from 
November 1, 1995, is denied.

A compensable evaluation for an abdominal aortic 
calcification from November 1, 1995, is denied.

A compensable evaluation for an esophageal reflux and 
possible hiatal hernia from November 1, 1995, is denied.

A compensable evaluation for chondromalacia of the right knee 
from November 1, 1995 to February 20, 1997, is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee from February 21, 1997, is denied 

An evaluation in excess of 10 percent for left knee 
chondromalacia with ligamentous instability from November 1, 
1995, is denied 

An evaluation in excess of 10 percent for chondromalacia of 
the left knee chondromalacia with degenerative changes and 
painful motion from November 1, 1995, is denied.

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus is denied.

The claim for a total disability rating for compensation 
based on individual unemployability is dismissed as a matter 
of law.


REMAND 

The veteran served as an Air Force photographer from August 
1967 to July 1972, and as a safety officer from September 
1980 to October 1995. He contends that he has a nervous 
condition to include PTSD due to stressors related to his 
service in Vietnam and Desert Storm.  He received no awards 
indicative of any combat service. 

At a VA neuropsychiatric examination in March 1996 the 
veteran described several occasions in which he was exposed 
to near death and lost comrades. The examiner deferred a 
diagnosis pending a psychological analysis.  

At an August 1996 VA psychological examination the veteran 
reported being assigned to bases in the Philippines and 
Taiwan but also encountered combat situations when he went to 
Vietnam on temporary duty (TDY). During one of these 
excursions he recalled being caught in a combat situation and 
had to use his rifle. He remembered thinking that he might 
die and he had the shakes for three hours. He reported 
similar incidents in Vietnam. Results from the Mississippi 
scale and the combat exposure scale endorsed some PTSD 
symptoms and moderate exposure to combat situations. Results 
from the MMPI-II test suggested an invalid profile. The 
examiner noted that the interview and tests indicated the 
presence of some PTSD symptoms but all essential elements 
were not met.  The diagnoses were anxiety disorder, not 
otherwise specified, and a personality disorder, not 
otherwise specified.  

By rating action in January 1997 service connection for a 
nervous condition to include posttraumatic stress disorder 
was denied.  In making that determination the RO noted the 
veteran did not have evidence of any psychiatric treatment or 
diagnosis during service.

At a personal hearing in March 1997 the veteran testified 
that he was at Pleiku in the late 1960's when he was awoke in 
the middle of the night by a rocket attack.  He had to run 
into a bunker.  It was relatively close and he was scared to 
death. At the time he was with the "Tach Control Group" and 
on temporary duty to the 600th Photo Squadron.  He testified 
that some people were killed and wounded although he did not 
know or see any of the victims.  The following year he was 
again on temporary duty in Vietnam and again came under fire.  
He could not recall the name of the unit he was with at that 
time.  He noted that he had been stationed at Clark Air Force 
Base in the Philippines and was sent on temporary duty every 
so often to various locations.  He was a photographer who 
took pictures of battle damaged radar installations. He did 
not take battle pictures but "mostly radar equipment that 
had been shot up or strated [strafed] there whatever."  He 
did see dead bodies of Vietnamese but not Americans.  He saw 
body bags at the airport.  He also noted that a doctor in 
Salisbury thought he had PTSD.  [He referred back to the VA 
psychologist who examined him in August 1996.]

At a December 2004 VA PTSD examinations, the veteran reported 
serving in Vietnam as a combat photographer.  He flew in 
helicopters and took pictures of battlefields. Sometimes he 
flew out with Army units and took combat pictures. A few 
times he had to pick up a gun and start fighting. He also 
served in the Gulf War. A few times he had to take cover 
because of Scud alerts. At other times he was involved in 
accident investigations such as when someone was run down by 
a truck.  There were no psychiatric treatment records of file 
and he was not currently being treated. The examiner noted 
that assuming his stressors could be confirmed, the veteran 
would meet the criteria for PTSD.

In light of the foregoing, and the fact that the veteran's 
DD-214 for the term ending in July 1972 states that the 
appellant DID NOT serve in Vietnam, the Board finds that an 
attempt to verify the veteran's temporary duty service in 
Vietnam as well as his claimed stressors.  

Additionally, given the appellant's claim that he was under 
Scud missile attacks while in the Persian Gulf the RO should 
attempt to locate the veteran's personnel files which would 
contain records of his service during the Persian Gulf War.  

The veteran testified that he had completed and return a PTSD 
Questionnaire provided to him in March 1996.  This 
questionnaire was provided by the RO in an effort to assist 
him with the development of his claim.  The hearing officer 
noted that he did not see a stressor letter in the file and 
the veteran was asked to recreate and to resubmit this 
questionnaire as the hearing officer did not find it in the 
claims file.  It does not appear that the veteran resubmitted 
this questionnaire, and VA should invite him to do so.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide a complete copy of all of 
the appellant's service personnel 
records, to include any orders directing 
him to perform temporary duty in Vietnam.

2.  The RO should contact the veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors. to include the dates, 
locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  If the veteran offers a 
sufficient stressor statement, the RO 
should pursue appropriate verification 
through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  If the 
veteran fails to offer verifiable details 
about his stressors, the RO must place a 
formal memorandum in the file, in 
accordance with VA Manual M21-MR, 
I.1.C.5.e., f. 

3.  The RO should then review the 
evidence of record, to include the 
appellant's personnel file for evidence 
which would help verify the veteran's 
stressor statements. 

4.  After completion of all of the above, 
the veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
his nervous condition. The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner. Based on examination findings, 
historical records, medical principles, 
and any evidence associated with the 
record as a result of the development 
ordered above, the physician must opine 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
was incurred in service or caused by any 
incident in- service. The physician 
should also opine as to whether it is as 
least as likely as not that the veteran 
suffered from a compensably disabling 
psychosis within a year of his July 1972 
separation from active duty; or within a 
year of his October 1995 separation from 
his second period of active duty 

If and only if a stressor is 
independently verified, the psychiatrist 
is to address the nature, extent and 
etiology of any diagnosed psychiatric 
disorder to include post traumatic stress 
disorder, and whether it is at least as 
likely as not, i.e., there is at least a 
50/50 chance, that the veteran's current 
illness was due to service, and in the 
case of post traumatic stress disorder, 
was caused by a verified, in-service 
stressor.  

In responding to these questions, the 
psychiatrist is to provide a rationale 
for any opinion offered including 
addressing evidence in the claims file 
and the use of sound medical principles.  
If the psychiatrist cannot offer an 
opinion without resorting to speculation, 
he or she must so state, and explain why 
speculation is required to reach the 
opinion offered.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
nervous condition to include PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes all evidence added to the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


